Citation Nr: 1519651	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include ischemic heart disease or coronary artery disease, including as due to in-service herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities.

4.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, including as due to in-service herbicide exposure.

5.  Entitlement to service connection for a urinary tract infection.

6.  Entitlement to service connection for irritable bowel syndrome.

7.  Entitlement to service connection for chronic obstructive pulmonary disease, including as due to in-service herbicide exposure.

8.  Entitlement to service connection for erectile dysfunction.

9.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C, including as due to in-service herbicide exposure.

10.  Whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids.

11.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to December 1969, including in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran disagreed with this decision in September 2011.  He perfected a timely appeal in August 2012 and requested a Board hearing.  A videoconference Board hearing was held at the RO in February 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In November 2013, the Veteran filed a claim of service connection for an acquired psychiatric disability other than PTSD, to include chronic adjustment disorder, depressive disorder, and anxiety disorder ("November 2013 claim").  As is explained below in greater detail, the Veteran withdrew his appeal on multiple issues, to include his November 2013 claim, in February 2015 correspondence.  Accordingly, although it does not appear that the RO conducted any development on the Veteran's November 2013 claim, the Board advises the RO that no further action should be taken on this claim.

In September 2014, the Veteran notified VA that he had moved to Florida.  Because the Veteran currently lives within the jurisdiction of the RO in St. Petersburg, Florida, that facility has jurisdiction in this appeal.

In February 2015 correspondence, the Veteran withdrew his appeal for service connection for a urinary tract infection, irritable bowel syndrome, chronic obstructive pulmonary disease, including as due to in-service herbicide exposure, erectile dysfunction, and his requests to reopen previously denied service connection claims for hepatitis C, including as due to in-service herbicide exposure, hemorrhoids, and for a skin disability.

The Board observes that, in an August 2007 rating decision, the RO denied the Veteran's request to reopen a previously denied service connection claim for PTSD.  In a January 2009 rating decision, the RO denied the Veteran's claim of service connection for diabetes mellitus.  In an August 2009 rating decision, the RO denied the Veteran's request to reopen a previously denied service connection claim for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities.  The Veteran did not appeal either the August 2007 or August 2009 rating decisions and they became final.  He also did not perfect a timely appeal of the January 2009 rating decision and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran further did not submit any statements relevant to any of these claims within 1 year of the August 2007, January 2009, or August 2009 rating decisions, respectively, which would render any of these decisions non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for PTSD, peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities, and for diabetes mellitus, including as due to in-service herbicide exposure, are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal as to service connection for PTSD, peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities, and for diabetes mellitus, including as due to in-service herbicide exposure is REMANDED to the AOJ (in this case, the RO in St. Petersburg, Florida).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In a written statement received by VA on February 19, 2015, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal on the issues of entitlement to service connection for a urinary tract infection, irritable bowel syndrome, chronic obstructive pulmonary disease, including as due to in-service herbicide exposure, erectile dysfunction, and whether new and material evidence had been received to reopen service connection claims for hepatitis C, including as due to in-service herbicide exposure, hemorrhoids, and for a skin disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the issues of entitlement to service connection for a urinary tract infection, irritable bowel syndrome, chronic obstructive pulmonary disease, including as due to in-service herbicide exposure, erectile dysfunction, and whether new and material evidence had been received to reopen service connection claims for hepatitis C, including as due to in-service herbicide exposure, hemorrhoids, and for a skin disability.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

In this case, the Veteran submitted a written statement received by VA on February 19, 2015, in which he withdrew his appeal on the issues of entitlement to service connection for a urinary tract infection, irritable bowel syndrome, chronic obstructive pulmonary disease, including as due to in-service herbicide exposure, erectile dysfunction, and whether new and material evidence had been received to reopen service connection claims for hepatitis C, including as due to in-service herbicide exposure, hemorrhoids, and for a skin disability.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for a urinary tract infection is dismissed.

Entitlement to service connection for irritable bowel syndrome is dismissed.

Entitlement to service connection for chronic obstructive pulmonary disease, including as due to in-service herbicide exposure, is dismissed.

Entitlement to service connection for erectile dysfunction is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of service connection for hepatitis C, including as due to in-service herbicide exposure, is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a skin disability is dismissed.


REMAND

The Veteran contends that he incurred a cardiac disability (which he characterized variously as ischemic heart disease or coronary artery disease) during active service.  He alternatively contends that in-service herbicide exposure while on active service in the Republic of Korea caused or contributed to his current cardiac disability.  The Veteran also contends that new and material evidence has been received to reopen his previously denied claims of service connection for PTSD, peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities and for diabetes mellitus, including as due to in-service herbicide exposure.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

A review of the record evidence indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It appears that he was awarded SSA disability benefits in approximately April 2004 although his complete SSA records have not been associated with the claims file.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran testified at his February 2015 videoconference Board hearing that he had been treated for a variety of medical problems since his service separation at VA Medical Centers in Memphis, Tennessee, and Bay Pines, Florida, and by multiple private clinicians.  He also testified that he was receiving current treatment from VA clinicians at the VA Medical Center in Bay Pines, Florida, for a variety of medical problems.  It is not clear from a review of the record whether all of the Veteran's VA and private treatment records have been obtained.  Because this claim is being remanded for additional development, the Board also finds that, on remand, the Veteran's updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a cardiac disability since his separation from service.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for PTSD, peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities, or for diabetes mellitus in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already, to include any records that may be available from VA Medical Centers in Memphis, Tennessee, and Bay Pines, Florida.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


